Citation Nr: 0300312	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder previously characterized as lumbosacral strain 
and now diagnosed as degenerative disc disease of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1961 to April 
1968.

In February 1998, the Board of Veterans Appeals (the 
Board) remanded the case on the then pending appellate 
issue of entitlement to service connection for a chronic 
digestive disorder to include ulcer disease.  The RO 
subsequently granted service connection for erosive 
gastritis with dyspepsia secondary to (medication for) the 
low back disability, for which a 10 percent rating was 
assigned; the issue is no longer in appellate status.

The veteran raised the issue of entitlement to an 
increased rating for his low back disorder in a document 
received in October 1999.  This appeal to the Board of 
Veterans Appeals (the Board) is from subsequent rating 
actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.  

During the course of the current appeal, the RO increased 
the veteran's rating for his back disability from 20 to 40 
percent disabling.  This is not the maximum assignable 
under all potential rating criteria, and the issue remains 
on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

Also during the course of the current appeal, the RO 
granted service connection for tinnitus and defective 
hearing, issues which are not part of the current appeal.

After certification of the case to the Board, because of 
the revision of regulations relating to the rating of the 
veteran's back disorder, in October 2002 the Board sent 
him correspondence which stated, in part, as follows: 

We are writing to let you know that 
there has been a change in the law 
regarding your appeal...Since this 
change in law occurred while your 
appeal was pending, (the Board) must 
apply the version of the law that is 
more favorable to your claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, we must apply 
the old law prior to the effective date 
of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any 
Act or administrative issue, the 
effective date of such award or 
increase shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the effective date of the 
Act or administrative issue).  

The Board enclosed a copy of the pertinent segments of the 
amendment to Part 4, Schedule for Rating Disabilities 
effective September 23, 2002, See 67 Fed. Reg. 54345-54349 
(August 22, 2002), as regards intervertebral disc 
syndrome, Diagnostic Code 5293 and 38 C.F.R. § 4.71.  

The veteran has since indicated in writing that he has no 
additional evidence to add to his claims file for 
consideration in regard thereto and has asked that his 
claim be considered on the evidence now in the file.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained.

2.  The veteran is reasonably shown to have pronounced 
intervertebral disc syndrome with severe degenerative 
changes and disc disease, sciatic neuropathy which is 
worse on the right than the left, chronic and acute pain, 
and absent ankle reflexes with only intermittent relief.

3.  The veteran's intervertebral disc syndrome has 
reasonably precipitated incapacitating episodes of at 
least six weeks in the past year.  

4.  A 60 percent rating under Code 5293 is the maximum 
assignable for the veteran's back disability absent 
fractured vertebrae.



CONCLUSION OF LAW

The veteran meets the criteria for a 60 percent disability 
rating for a lower back disorder, which includes 
intervertebral disc syndrome.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.66, 4.71a, 
Diagnostic Code 5293 (2001); and 38 C.F.R. § 4.71a as 
amended by revising Code 5293 effective September 23, 
2002, see 67 Fed. Reg. 54345-54340 (August 22, 2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA has issued final rules to amend adjudication 
regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that VA has met its duty to notify and 
assist in the veteran's case.  A review of the record 
discloses that for comparative purposes, the veteran's 
earlier treatment records and evaluations are in the file.  
Additionally, in the statement of the case and 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for the service-connected back disorder under 
various provisions.  In the October 2002 correspondence 
from the Board, additional information was provided with 
regard to additional rating criteria.  Correspondence 
copies of these determinations were mailed to the 
veteran's then accredited representative.  These 
determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and 
his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the veteran has indicated that he has had VA 
care for his back.  The record reflects that the RO 
requested these records at various times during the appeal 
period, and that the record contains VA treatment records, 
which include outpatient treatment reports, inpatient 
treatment reports, and VA hospitalization summary reports 
to date.  The record reflects that the records from 
private facilities wherein he has had care for his back 
are also of record.  The veteran has not alleged that 
there are any additional medical records related to 
treatment for the service- connected low back disability 
that have not been associated with the claims file.

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo several VA examinations related to his 
claims.  Also of record is a detailed report undertaken at 
the time of the institution of a new physical therapy 
regimen under VA auspices which is comparable to a 
contemporary detailed examination of the back.

The Board has reviewed the facts of this case in light of 
the new VCAA regulations.  As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.  In this regard, he has also been provided Karnas 
notifications, cited above.  And in each instance that he 
has been informed of evidence that is needed, he has been 
informed as to who will get what evidence, i.e., whether 
VA will get it or he is responsible to do so, or if he 
needs assistance, the manner in which he can obtain such 
assistance.  The record reflects that the veteran seems to 
understand those responsibilities as it is clear that he 
has acted thereon in his own behalf.  

As stated, the relative responsibilities between VA and 
the veteran for getting given specific records have been 
discussed on several occasions and the veteran and his 
representative(s) have indicated that he and they 
understand this responsibility pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Consequently, the case 
need not be referred to the veteran or his representative 
for further argument as the Board's consideration of the 
new regulations in the first instance does not prejudice 
the veteran.  

The veteran has also been specifically informed of the 
changes in rating his back disability as revised under 38 
C.F.R. § 4.71a and has responded in writing that he has no 
further evidence, and that the evidence of record should 
be reviewed with regard to his pending claim.  See Karnas, 
op. cit.; an  generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


Factual Background

Numerous prior VA and private back evaluations are in the 
file for comparative purposes.  Outpatient reports from 
1997 show that the veteran was seen on several occasions 
for complaints of back pain with some radiation into the 
right lower extremity.  On several occasions, straight leg 
raising was positive, right greater than left.  He was 
given prednisone packs from which he received some relief.  
One VA physician reported in October 1997 that he was 
treating the veteran for his degenerative joint disease 
with a number of anti-inflammatory agents including 
Ibuprofen and Motrin, which may have contributed to his 
gastritis.

On VA examination in December 1997, the veteran reported 
that he had long had pain in his back for which he had 
taken medications, but more recently, it had gotten 
progressively worse, and he had developed radiation of the 
pain into his right lower extremity.  The veteran said he 
had a particularly difficult time when he tried to lift up 
his right leg, but he almost always had the pain to one 
degree or another, for which he was taking Darvocet.  He 
had been taken off nonsteroidal anti-inflammatory agents 
because of what they had done to his stomach. 

On examination, the veteran was able to walk equally well 
forward and backward on heels and toes.  For the back in 
the upright position, he had forward flexion of 90 
degrees, extension of 30 degrees, with rotation of 90 
degrees bilaterally; however, with rotation he began to 
get some spasming and tightening of the paravertebral 
muscles on the lumbosacral spine.  With bending to the 
left, he was able to go 30 degrees; to the right, it was 
20 degrees, but coming back to the right he had spasms of 
the paravertebral muscles.  This lasted until the examiner 
sat him on a table and he was able to relax.  At that 
point, the pain went down into his buttocks and into his 
right hip area.  

The veteran was tender to percussion in the lower part of 
the lumbar spine.  In the sitting position, he had forward 
flexion of 90 degrees, extension of 30 degrees, and 
rotation of 80 degrees bilaterally.  Bending was somewhat 
better in that position, at almost 30 degrees bilaterally.  
Straight leg raising of the right leg was to 60 degrees, 
passively to 75 degrees with pain.  Straight leg raising 
of the left leg was to 80 degrees.  Hoover's test was 
negative; LaFabre's test was negative.  He had abduction 
of the hips to 35 degrees, but he was markedly weaker in 
the abducting of his right leg than his left leg.  He was 
able to hold his knee six inches above the table, and 
downward pressure was negative, but he did develop some 
spasming again, however, in the lower part of the lumbar 
spine.  The diagnosis was degenerative disc disease of 
lumbosacral spine with osteoarthritic degeneration and 
probable disc space narrowing.  

December 1997 VA X-rays of the lumbar spine confirmed that 
the L-4/L-5 interspace was slightly narrowed when compared 
with adjacent levels.  There was also slight narrowing 
posteriorly of the L-3/L-4 interspace.  The L-5/S-1 
interspace was also slightly narrowed.  There were 
degenerative changes present at the facet joints of L-3 
through S-1, most pronounced on the right.  

X-rays were taken in September 1999 after the veteran 
complained of 2 days of increased acute back pain.  Normal 
posterior alignment was noted without evidence of 
spondylolisthesis or pars defect.  There were severe 
degenerative changes noted at the thoracolumbar junction.  
X-rays confirmed narrowing of the intervertebral disc 
spaces at the L-4/L-5 and L-5/S-1 levels.  The frontal 
view demonstrated unclear cortical margins between the 
transverse processes of L-5 and the sacral segment.  This 
was suggestive of partial sacralization of L-5.  

The amount of intervertebral space narrowing was said to 
be severe at that level.  The was no sign of acute trauma.  
Pertinent impressions were of severe degenerative change 
at the thoracolumbar junction, possible partial 
sacralization of L-5, with severe narrowing at the L-5/S-1 
level, and moderate-to-severe degenerative disc disease at 
the L-4/L-5 level.

The RO provided the veteran with communication in December 
1999 relating that VA clinical records were being obtained 
and that if private records were available, he should 
provide them or notify VA of their presence so that VA 
could assist in obtaining them for consideration along 
with all of the other evidence in evaluating his claim.

Additional VA clinical records were subsequently provided 
showing ongoing outpatient care for the veteran's back 
problems described as recurrent and acute back complaints 
with right sciatica.  On certain activities, the veteran 
was noted to develop increased symptoms and had become 
intolerant of medications because of his associated 
gastric symptoms.  For instance, he had endeavored to go 
hiking and had had to turn back.

On an examination in September 1999, he had increased 
lordosis and tenderness over the right sacroiliac joint, 
and examination showed bilateral absent ankle jerks.  The 
back pain had caused disturbance in his sleep.  On another 
visit in that month, the veteran reported again that many 
activities caused increased symptoms.  He had associated 
pain into the right leg and occasional numbness which did 
not change with position.  He had taken Tylenol #3 with 
some relief.  Heat and ice had produced minimal 
improvement.  His gastric problems with use of some pain 
medications were noted, and he expressed concern at using 
others like codeine because of the potential for 
addiction.  

On a VA evaluation in January 2000, the veteran reported 
that after the initial inservice injury, he had had no 
significant other injury.  He noted the current diagnosis 
of degenerative disc disease and said that over the past 
2-3 years, the back pain had been constant.  The veteran 
reported that the pain was not usually totally 
debilitating but at the end of a day, he would be at a 5 
out of 10 in the degree of pain.  He also had some flare-
ups of pain that were closer to 10/10 requiring bed rest, 
pain killers and prednisone and would usually last 7 days.  
The pain radiated down the right leg with walking up 
stairs.  He had had no urinary incontinence or bowel habit 
changes.  He denied paresthesias of the limbs.  

The veteran reported that he was taking Darvocet, about 3-
4 on a good day, and did not use a cane or crutch.  He 
would endeavor to hike on weekends in the summer.  He was 
working 40 hours per week as a sales clerk, but said that 
he had lost 75 days the prior year due to back pain.

On examination, he was able to walk on heels and toes, and 
had a normal gait.  He complained of pain on all ranges of 
motion of the spine.  He had reportedly full rotation, 
lateral flexion, extension and decreased flexion to 70 
degrees due to pain.  Straight leg raising was negative, 
bilaterally, with 5/5 strength.  Chronic back pain with 
radiologic evidence of degenerative disc disease was 
diagnosed.

In his notice of disagreement with the continuation of the 
20 percent rating by the RO, in May 2000 the veteran wrote 
that he was able to work a 40 hour week but due to 
frequent time lost, and limitations in his job, he was 
unable to get pay increases; that in 1974-5 when he first 
went to VA he was making more money than he is now due 
solely to his back problems.  He said he was unable to 
take work in construction because of his back problems.  
And although he would on occasion hike for several hours, 
more often than not, he would have to turn around and 
return home because of back spasms after going only a few 
feet up the trail.  

The veteran stated that he was unable to stand in one 
place for more than a few moments without moving around or 
his back would start to throb.  He could not enjoy 
activities such as fishing with his kids and could not 
stand in church for more than a few minutes at a time.  He 
alleged that his back problems were getting progressively 
worse.  He added that his employer had said that there was 
a possibility that he would be placed on part-time work 
because of his back problems and missed work.

The Statement of the Case (SOC) in May 2002 delineated the 
regulations pertinent to evaluating his back and clarified 
all pertinent laws and evidence required and provided 
information as to who could get what evidence and related 
matters.

In his VA Form 9, a Substantive Appeal dated in November 
2000, the veteran reported that his back symptoms had 
gotten increasingly worse; that he missed work because of 
severe back pain and functional impairment; that he had 
not had an examination consistent with Deluca; and 
specifically claimed that his symptoms were compatible 
with the criteria under Code 5293 for a 60 percent rating.

VA outpatient reports from late 2000 show ongoing back 
complaints as well as other problems.  He was hospitalized 
with heart difficulties in November 2000 during which time 
he underwent left carotid endarterectomy and angioplasty 
and associated procedures and care.  

On special VA orthopedic examination in January 2001, the 
veteran reported that he had had the gradual onset of 
symptoms in his back and then had been hit in the back 
when in Vietnam which made it worse; his current diagnosis 
was of severe degenerative arthritis.  The veteran's back 
pain was currently usually at about 5 on scale of 1-10 but 
increased on activities such as walking up stairs or any 
heavy lifting.  The pain improved with the use of Tylenol 
#3 or Darvocet and heat.  

The veteran stated that in the year 2000, he had had many 
days of pain flare-ups (about 2 times a week).  And while 
he was working 40 hours per week as a sales clerk in a 
hardware store, he had missed 22 days the prior year due 
to his back pain.  When severe, the pain would radiate 
down his right leg but he had had no paresthesias, 
weakness, or incontinence.  He did not wear a formal 
brace.  He had had periodic injections with some temporary 
improvement in the past.  Currently he took a course of 
prednisone packs with severe episodes (3-4 times in 2000).

On examination, the veteran walked with a normal gait and 
no visible deformity.  He removed his shoes with mild 
difficulties.  The veteran complained of pain with all 
motions of the lumbosacral spine.  There was no paraspinal 
muscle spasms or tenderness to palpation.  He had 
decreased range of motion of the spine secondary to pain 
with fatigability secondary to pain.  He would only 
actively flex and extend 6 times before it became too 
painful to do so.  Motions were forward flexion of 80 
degrees, extension of 25 degrees, left and right rotation 
of 30 degrees, and lateral flexion of 35 degrees.  

The right lower extremity showed +1 patellar and Achilles 
tendon reflexes compared to +2 on the left.  He had intact 
sensation of the lower extremities and negative straight 
leg raising.  Severe degenerative changes were shown on X-
rays with disc disease of the lumbosacral spine with 
decreased range of motion, daily pain and slight 
radiculopathy.

In a VA Form 21-4138 provided by the veteran in January 
2001, he indicated that he had lost 22 days of work in the 
prior year due to his disability; that he and his family 
tried to spend time in the mountains in the summer but 
this was limited and often had to be terminated because of 
his back spasms; and that the disability hindered his 
ability to support his family financially.  He said he was 
unable to take higher paying jobs such as in construction 
because he could not handle the heavy work and at the job 
he currently held, he could not be promoted because of the 
heavy lifting involved in any higher paying job.  He 
reported that his back was getting worse.

In February 2001, a letter was received from the veteran's 
employer, a hardware store, confirming that he had lost 
time from December 12 through 16, 2000; December 19 
through 21, 2000; January 23 through 25, 2001; and 
February 14 through 16, 2001.  

In a VA Form 21-4142 in July 2001, the veteran listed the 
abovecited dates as well as another specific 8 days in 
1999 and 9 days in 2000 when he was off work due to his 
disability.  He clarified that he did not always go to VA 
when his back was acting up but would use muscle relaxants 
and Prednisone therapy packs which he had been given by VA 
to use when needed.  The veteran also responded to inquiry 
by the RO as to care he had received by stating that he 
had been seen at the VA and gave the dates for each of the 
seven visits.  The veteran later listed some 48 specific 
days from January 1999 to December 2000 on which he was 
off work for medical reasons.

The RO thereafter obtained copies of prior records and 
some additional medical records for the cited VA clinical 
visits.  The veteran was seen on each occasion for low 
back pain and periodic radiation into the right lower 
extremity.  The veteran indicated that for the most part, 
the pain would abate with the use of Flexeril and 
Darvocet.  On occasion, in addition to the regular back 
and leg pain, he would have an episode when the pain would 
be 10 out of a possible 10, and after the acute pain 
ceased, his back would remain sore and tender.  In another 
clinical report in 2001 he said that he had had 5 or more 
of these most severe (10/10) episodes in 2000.  He had 
some reported relief from injections as well as the other 
medications.

The Supplemental Statement of the Case (SSOC) issued by 
the RO in September 2001 included all possible alternative 
regulations and Codes and other pertinent information with 
regard to what evidence might sustain a different 
conclusion as to the rating assigned.

The veteran submitted a VA Form 21-4142 in September 2001 
in which he indicated that because of increased back pain 
problems, he had asked for an orthopedic consultation and 
alternatively, had been prescribed 6-8 weeks of physical 
therapy by VA.  He had attended 5 such special back 
therapy sessions in August and September 2001.

A detailed report was received from the physical therapy 
provider indicating that the veteran had been and would be 
seen 2-3 times per week for his low back pain and 
degenerative joint disease.  The veteran had a long 
history of low back pain since service but had now 
developed degenerative joint disease and increasing 
symptoms into his right leg.  Some number of years 
previously, he had used physical therapy, but had not done 
so again recently until the most current exacerbations.  
He had used numerous previous treatments including heat 
and ice for muscle spasms, pain medication and muscle 
relaxers as well as bouts of prednisone.  He said his pain 
symptoms were a constant no less than 3 out of 10, and he 
had a difficult time doing any kind of active heavy 
lifting or finding comfortable sleep.

On examination at the time of starting the therapy 
sessions, the veteran demonstrated a fairly stiff movement 
pattern for ambulation and functional transitions.  His 
gait pattern was demonstrated to be with diminished spinal 
rotation, shorter leg length strides and wider base of 
support.  Range of motion in standing position was to 12" 
with finger tips from the floor, stiffness and pain into 
the low back, and more pain with right side bending than 
left side bending.  The veteran had most pain with 
extension.  He also had a difficult time returning to 
neutral from a forward flexed position.  Lower extremity 
range of motion was with bilateral hamstring tightness and 
diminished ankle dorsiflexion.  On strength evaluation, he 
had weakness of lumbar protective mechanism and the spinal 
stabilizer, with weakness also evident in the large 
muscles of the lower extremities.  On central palpation 
there was tenderness as well in the right side of the 
lumbar spine.  It was difficult to get straight leg 
raising tests due to hamstring tightness and general 
decreased flexibility.  

The physician evaluator felt that because of the long-
standing nature of the veteran's low back problems, it was 
unlikely that he would get full painfree mobility, but it 
was felt that therapy could well be helpful at least in 
the prevention of further deterioration.  He would be seen 
on a 2-3 times a week basis for 4-6 weeks.  Follow-up 
reports show he was well motivated.  The veteran also did 
exercises at home.  It was noted that he had also passed 
kidney stones during the time he was in the program, and 
that he was being monitored for his heart problems as 
well, but that he had had some improvement in the level of 
his back problems.  

VA and private treatment records show that in September 
and October he was seen for suicidal depression after a 
family problem exacerbated, and during that care, he 
complained of ongoing, continuous and periodically 
increased back pain.  He then said that he would find 5 
out of 10 pain level to be tolerable.  He had some 
incidents of chest pain and into late October-early 
November 2001, and was hospitalized after having some 
dizziness and falling down spells.  The extent of his 
coronary artery disease was documented via evaluative 
studies and he underwent triple bypass surgery in late 
October.  During this time he became increasingly 
concerned over his ability to go back to work and 
arrangements were made for him to check with his employer 
throughout.  Postoperatively he did well although there 
were some problems thought to be due to excess beta-
blockade.  He also had some problems with impotency, chest 
discomfort and respiratory complaints which improved.

While clinical records showed that he recovered from the 
heart surgery, a notation in January 2002 reflected that 
he had had worsening low back pain, muscle spasms and 
radiation of symptoms, and had developed some incisional 
pain.  The latter improved but in February 2002, he 
complained that the back pain had started to get worse 
when he was standing in a place more than when moving 
around.  Chest X-ray showed clearing of his large pleural 
effusion and he was again given prescriptions for 
continuing Darvocet and Flexeril.

A rating in February 2002 increased the rating for his 
back disability from 20 percent (in effect since April 
1991) to 40 percent (from January 8, 2001) and cited the 
applicable Code as 5293-5292.

The SSOC issued by the RO in March 2002 reflected an 
increased rating of 40% based on the January 2001 physical 
evaluation.  The SSOC included pertinent regulations and 
indications as to what would be required for increased 
ratings under alternative codes.

After the case was forwarded to the Board, the veteran 
sent in a copy of an X-ray report undertaken in March 2002 
which showed diffuse posterior disc protrusion at the L-
4/L-5 level in a pattern consistent with bulging of the 
disc annulus.  This situation combined with changes of 
facet joint arthropathy and thickening of the ligamentum 
flava produced a moderate degree of lumbar spinal stenosis 
at the L-4/L-5 level.  Diagnosis was moderately severe 
changes of lumbar spinal stenosis at the L-4/L-5 level. 

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  

Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code 
may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology. In reviewing 
the claim for a higher rating, the Board must consider 
which Diagnostic Code or Codes are most appropriate for 
application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

A low back disability may be rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, which provides that a 
noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  
A 10 percent disability rating may be assigned where there 
is characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if 
the lumbosacral strain is severe with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  
Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for limitation of motion of the lumbar spine 
which is slight in degree.  A 20 percent rating is 
warranted for moderate limitation of motion.  A 40 percent 
rating is warranted if the limitation of motion is severe.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should 
reflect any functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40. 

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing 
are related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Another potentially applicable provision is Diagnostic 
Code 5393.  Under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome that 
is postoperative and cured.  A 10 percent rating is 
warranted for intervertebral disc syndrome that is mild in 
degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree 
with recurring attacks. A 40 percent rating is warranted 
for severe intervertebral disc syndrome with recurring 
attacks and little intermittent relief.  A 60 percent 
rating is warranted for intervertebral disc syndrome which 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.

Under Diagnostic Code 5285, in the case of residuals of a 
vertebra fracture, a 100 percent evaluation is assigned 
where there is cord involvement, and the veteran is 
bedridden, or requires long leg braces. 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  A 100 percent evaluation is 
assigned, under Diagnostic Code 5286 where there is 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
the major joints (Marie-Strumpell type) or without other 
joint involvement (Bechterew type). 38 C.F.R. § 4.71a, 
Diagnostic Code 5286.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  Whether the upper or 
lower extremities, the back or abdominal wall, the eyes or 
ears, or the cardiovascular, digestive, or other system, 
or psyche are affected, evaluations are based upon lack of 
usefulness, of these parts or systems, especially in self-
support.  This imposes upon the medical examiner the 
responsibility of furnishing, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical 
classification, full description of the effects of 
disability upon the person's ordinary activity.  In this 
connection, it will be remembered that a person may be too 
disabled to engage in employment although he or she is up 
and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

As noted above, a change in law occurred while this appeal 
was pending.  The Board must apply the version of the law 
that is more favorable to the claim.  Karnas v. Derwinski, 
op. cit.  However, the Board must apply the old law prior 
to the effective date of the new law.  See Green v. Brown, 
op. cit. and 38 U.S.C.A. § 5110(g) which states that where 
compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.  

As described in the October 2002 correspondence from the 
Board to the veteran, the pertinent amendment to 38 C.F.R. 
§ 4.71a of the Schedule for Rating Disabilities, effective 
September 23, 2002 under 67 Fed. Reg. 54345-54349 (August 
22, 2002), relating to intervertebral disc syndrome, was 
to the effect that under Code 5293, evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months , a 60 percent 
rating is assignable.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 rating is 
assignable.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 rating is assignable.  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is assignable.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment. 
(Authority: 38 U.S.C. § 1155)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board has reviewed the extensive evidence of record in 
this case and finds that the veteran's lower back symptoms 
are, with respect to the criteria embodied by Diagnostic 
Code 5293, entirely consistent with a 60 percent 
disability evaluation.  The manifestations which are 
contemplated for such a rating, such as intervertebral 
disc syndrome which is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief, have been shown.  In this regard, the Board notes 
that VA examinations and assessments, including that 
undertaken at the time of the institution of the physical 
therapy regimen, specifically established the presence of 
the manifestations contemplated for a 60 percent rating.

Having already established that the veteran's low back 
symptomatology is consistent with the assignment of a 60 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased 
evaluation under any alternative diagnostic codes.  Under 
Diagnostic Code 5285, residuals of fracture of a vertebra 
with cord involvement resulting in the veteran being 
bedridden or requiring long leg braces warrants a 100 
percent rating.  Under Diagnostic Code 5286, a 100 percent 
rating would be warranted if there is complete bony 
fixation (ankylosis) of the spine and an unfavorable 
angle.  The veteran's back disability is not productive of 
any of these manifestations.

The Board also notes that in some cases it is permissible 
to rate a back disorder under one or more separate 
diagnostic codes that together provide for the 
manifestations of the disability, including pain, loss of 
motion, and neurological findings, although such a rating 
or ratings would be instead of, rather than in addition 
to, a disability rating under Diagnostic Code 5293.  
Therefore, the Board has considered whether there is any 
other schedular basis for assigning a higher evaluation.  
In regard to range of motion, Diagnostic Code 5292 
provides a maximum 40 percent evaluation for severe loss 
of lumbar spine motion.  If there is complete loss of 
motion, Diagnostic Code 5289 provides that a 40 percent 
rating is warranted if there is favorable ankylosis of the 
spine, and a 50 percent rating is warranted if there is 
unfavorable ankylosis of the spine.  Range of motion 
testing has confirmed that the veteran has severe 
limitation of motion of the lumbar spine with pain on 
motion.  However, the medical evidence also demonstrates 
that the veteran retains some functional motion of the 
lumbar spine and ankylosis has not been diagnosed.  
Accordingly, an evaluation in excess of 40 percent would 
not be warranted on the basis of limitation of motion or 
ankylosis of the lumbar spine.

With regard to neurological impairment, the degree of the 
veteran's sciatic involvement, with primary focus on the 
right lower extremity, is adequately contemplated in Code 
5293 and need not be separately addressed as a result.  

In this regard, the Board notes that revisions of Code 
5293 are now in effect.  And as noted above, the veteran 
has been fully apprised thereof.  To the extent previously 
discussed, he is entitled to be rating under those which 
are most favorable to him.  In any event, however, under 
the revisions, it is nonetheless clear that the 
exacerbations of the veteran's low back disabilities are 
such that he has had incapacitating episodes of a total 
duration of a least six weeks over the past 12 months, and 
as a result, he fulfills the requirements for a 60 percent 
rating under the new revisions as well as the old 
criteria.  

This is a determination which considers that the veteran 
has also had a myriad of other organic problems which have 
required care to include surgery in the recent past, but 
throughout this pertinent time frame, his back has been an 
underlying difficulty which has exacerbated frequently and 
to his functional detriment, and has alone necessitated 
such care and has precipitated such symptoms as required 
for the 60 percent rating.

The veteran specifically suggested in his VA Form 9 that 
he would be most appropriately entitled to a 60 percent 
rating under Code 5293 (both new and old), and the Board 
concurs.

Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the disability.  38 C.F.R. § 4.1. 

The Board notes that in exceptional cases where 
evaluations provided by the rating schedule are found to 
be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  

However, the Board believes that the regular schedular 
standards applied in the current case adequately describe 
and provide for the veteran's symptoms and disability 
level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the 
veteran for her service-connected disability.  The Board 
notes that the disability alone has not recently required 
hospitalization other than contemplated in schedular 
standards cited above.  

In addition, no medical evidence has been presented to 
support a conclusion that the veteran's service-connected 
disability significantly interferes with his employment 
other than as contemplated in his current rating which 
addresses a substantial degree of industrial impairment.  
There is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  

In summary, the Board does not find that the veteran's 
case is outside the norm so as to warrant consideration of 
the assignment of an extraschedular rating.  Therefore, 
referral of this matter for consideration under the 
provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

An increased evaluation to 60 percent for a low back 
disorder previously characterized as lumbosacral strain 
and now diagnosed as degenerative disc disease of the 
lumbosacral spine, is allowed, subject to the pertinent 
regulatory criteria relating to the payment of monetary 
awards.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

